Citation Nr: 1219151	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  11-26 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right big toe disability, claimed as secondary to service-connected left heel callous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to January 1973 and from July 1975 to September 1976

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that it has issued a different decision addressing other issues the subject of appeal which the Veteran has already addressed at a hearing conducted in October 2009 before the undersigned Veterans Law Judge.


REMAND

By an October 2011 VA Form 9 the Veteran informed that he desired a Travel Board hearing to address the issues the subject of this appeal.  The Board accordingly remands the case to afforded the Veteran the opportunity of another hearing before a different Veterans Law Judge, so that he might address his claims on appeal before the judge at the Board who will be adjudicating them.  See 38 C.F.R. §§ 20.703, 20.1304 (2011) (rules governing requests for hearings).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


